Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Arthur Robison, Appellant                              Appeal from the 16th District Court of
                                                        Denton County, Texas (Tr. Ct. No. F15
 No. 06-17-00082-CR          v.                         2041-16). Memorandum Opinion delivered
                                                        by Justice Burgess, Chief Justice Morriss
 The State of Texas, Appellee                           and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by reducing the amount of
assessed court costs from $484.00 to $384.00. As modified, the judgment of the trial court is
affirmed.
       We further order that the appellant, Arthur Robison, pay all costs of this appeal.


                                                       RENDERED OCTOBER 18, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk